Walton, J.
No person is entitled to apply to the county commissioners for an abatement of his tax, unless, when *507duly notified, he brings in to the assessors a true and perfect list of Ms taxable estate, or can make it appear that he was unable to do so. (E. S. c. 6, § 52.)
If lie brings in what purports to be such a list, and exhiMbits it on oath, it is not to be'taken as true, unless he answers all proper inquiries in relation to the nature and situation of his property, and, if required, subscribes and makes oath to the truth of his answers. (Act of 1862, c. 138.)
In this case the petitioner refused to submit himself to such an examination. His exhibit of his estate cannot therefore be taken to be true. The fair interpretation of the Act of 1862 is that, for all practical purposes, it must be taken to be untrue, because he refused to verify it in the manner provided by law.
Our conclusion therefore is that the petitioner was not entitled to apply to the county commissioners for an abatement of his tax, because he did not bring in to the assessors a list of his taxable property and estate so verified as to entitle it to be treated as true. lie refused to submit to the examination which the law had wisely provided to test its truth. After such a refusal he Was in no condition to complain if he found himself overrated. It was the result of his own wilful refusal to comply with the reasonable requirements of the law.
Exceptions sustained. — Petition dismissed.
Appleton, C. J., Kent, Dickerson, Barrows and Danforth, JJ., concurred.